Citation Nr: 1433365	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  08-29 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of cold exposure.
 
2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran had active service from January 1968 to December 1969.  In his May 2007 application, the Veteran reported service ending in January 1974.  While this date span was noted in correspondences to the National Personnel Records Center (NPRC), there has been no corroboration of active service subsequent to December 1969.  Rather, the Veteran's DD Form 214 lists January 1974 as the terminal date of reserve service.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2008, the Board remanded the issue of entitlement to an acquired psychiatric disorder to include PTSD and denied the Veteran's claim of entitlement to service connection for residuals of cold exposure.  The Veteran appealed the Board's decision with respect to the residuals of cold exposure claim to the United States Court of Appeals for Veterans Claims (Court).  In April 2013 the Court vacated and remanded the appeal for further action consistent with its Memorandum decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claim for entitlement to service connection for residuals of cold exposure, the Veteran contends that this condition results from a cold injury he suffered in service when he took part in a six-week-long exercise that involved constant exposure to subzero temperatures with only pup tents for shelter.  Alternatively, he asserts that he suffered cold injury and pneumonia as a result of standing evening guard duty and working on the flight line in winter.  He states that he was hospitalized for seven days to recuperate from his injury. 

As noted in the February 2012 Board decision, service treatment records are silent for any hospitalizations or other treatment for a cold injury.  The Board also determined that there was no competent and credible evidence that the claimed disability may be associated with military service.
 
However, as noted in the April 2013 Memorandum decision, the Veteran indicated that he experienced exposure to the cold which could establish the second requirement for a medical examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, treatment records from the Veteran's private physician and other treatment records also reflect that the Veteran had a current condition, including numbness and complaints of pain in his legs.  The Veteran's private physician also attributed his current condition to his cold exposure, but there was no indication that he had reviewed the Veteran's claims file.

Based on the Veteran's statements regarding exposure to the cold in service and the private physician's possible diagnosis of a current disability related to cold exposure, the Board finds that a VA examination is therefore required to determine the nature, extent, and etiology of his claimed condition.  Id.

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder to include PTSD, the Board notes that per the February 2012 Board remand instructions, the Veteran underwent a VA examination in June 2013.  The VA examiner determined that the Veteran did not meet the diagnostic criteria for PTSD under DSM-IV criteria.  The examiner also noted that the evidence clearly and unmistakably showed that a psychiatric disorder existed prior to the Veteran's service as the Veteran reported on his August 1967 entrance examination that he suffered from "frequent and terrifying nightmares" and "depression and excessive worry."  However, there was no objective evidence that the Veteran's condition was aggravated above and beyond the natural progression of the condition by and/or during his military service.  The examiner also determined that the Veteran's anxiety disorder not otherwise specified (NOS) was less likely related to an in-service stressor involving fear of hostile military or terrorist activity.  The examiner noted that there was no objective evidence that anxiety disorder NOS was first manifested in service and there is no objective evidence that anxiety disorder NOS is related to service.  The Veteran endorsed psychiatric symptoms during his August 1967 entrance examination but during his separation examination in December 1969 he reported being in "excellent" condition and denied any psychiatric symptoms of any sort.

The Board finds that this examination report is inadequate.  While the June 2013 VA examiner concluded that it was less likely than not that the Veteran's current acquired psychiatric disability was related to his service, this opinion appears to be based upon the absence of complaints of psychiatric symptoms on his December 1969 separation examination.  Additionally, while the examiner noted that there was no objective evidence that anxiety disorder NOS was first manifested in service, and there was no objective evidence that anxiety disorder NOS is related to service, the examiner did not address the Veteran's service treatment records in June 1969 which demonstrate psychiatric complaints.  

As noted by the Veteran's representative's September 2013 correspondence, a June 1969 service treatment report revealed that the Veteran presented with complaints of jumping sensations in his stomach, trouble sleeping, excess fatigue and poor appetite.  An impression of depression versus pure anxiety was provided.

In this case, the examiner's opinion was based solely on the December 1969 negative separation examination but did not take into account the June 1969 service treatment report for the Veteran's psychiatric symptoms in service.  Accordingly, the Board finds that an addendum opinion must be obtained to determine the etiology of the Veteran's current acquired psychiatric disability, specifically taking into account all of the evidence of record including the Veteran's service treatment records which indicate that he was seen on June 1969 for treatment of psychiatric symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board also notes that subsequent to the June 2013 VA examination, private treatment records that reveal a diagnosis of PTSD associated with military service have been associated with the Veteran's claims file.  Accordingly, on review, the examiner should also address whether the Veteran has a current diagnosis of PTSD under the DSM-IV criteria.

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for an acquired psychiatric disorder, to include PTSD, and that further medical opinion in connection with this claim is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4).  

Accordingly, the Board finds that the doctor who conducted the June 2013 VA examination should be requested to submit an addendum opinion specifically discussing the Veteran's in-service psychiatric complaints and treatment in determining whether or not the Veteran's current acquired psychiatric disorder is related to his service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Afford the Veteran a VA Cold Injury Protocol examination and any further specialty examinations needed to determine whether the his current symptomology can be considered cold injury exposure residuals.  The Board concedes that he was exposed to cold weather while stationed at Fort Leonard Wood.  After clinical examination and review of the relevant records, the VA examiner should determine whether the Veteran currently had a diagnosed disability of residuals of cold injury exposure.   If so, please identify what those residuals are, specifically addressing complaints of pain in his lower extremities.

If a diagnosis is found, the examiner should opine as to whether it at least as likely as not (50 percent or greater probability) that any current disability is caused or aggravated by cold injury exposure?

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A complete rationale for any opinion expressed should be provided.

3.  The RO should arrange for the same examiner who conducted the June 2013 VA examination, if possible, to review the claims folder and determine whether the Veteran's acquired psychiatric disorder to include PTSD is related to the Veteran's service.  If the June 2013 examiner is unavailable, the file should be referred to another similarly qualified medical professional.

The examiner must review the Veteran's claims file and is requested to consider the Veteran's claimed stressor of witnessing mortar attacks and dead bodies in Vietnam.

The physician should offer an opinion as to whether the evidence clearly and unmistakably shows that the Veteran's preexisting psychiatric condition was not permanently aggravated during service beyond the normal progression of the disease.  The examiner should specifically address the Veteran's June 1969 service treatment records which demonstrate psychiatric complaints and treatment and provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any other acquired psychiatric disability was first manifested in service or is otherwise related to service.  

The physician should also offer an opinion as to whether it is at least as likely as not that the Veteran has a current PTSD diagnosis predicated upon an in-service stressor involving fear of hostile military or terrorist activity.  The examiner should specifically address the March 2013 private treatment records associated with the claims file which provide a diagnosis of PTSD that is related to the Veteran's military service.

All opinions must be supported by a detailed rationale in a typewritten report.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



